ACCEPTED
                                                                                                 06-15-00017-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                                                                            8/25/2015 2:49:30 PM
                                                                                                DEBBIE AUTREY
                                                                                                          CLERK

                                   No. 06-15-00017-CV

                 IN THE COURT OF APPEALS FOR THE              FILED IN
                       SIXTH DISTRICT OF TEXAS         6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                            AT TEXARKANA
                                                       8/25/2015 2:49:30 PM
________________________________________________________________________
                                                                         DEBBIE AUTREY
                                                                            Clerk
                    BILLY FITTS and FREIDA FITTS,
                               Appellants,
                                   v.
 MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH, LLP,
         E. TODD TRACY, and THE TRACY FIRM, Attorneys at Law,
                                Appellees.
________________________________________________________________________

        On Appeal from the 71st District Court of Harrison County, Texas
                        Trial Court Cause No. 14-0150
_________________________________________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE REPLY BRIEF OF APPELLANTS

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, Billy Fitts and Freida Fitts, Appellants herein, and pursuant to TEX.

R. APP. P. 10.5(b) and 55.7, files this Unopposed Motion for Extension of Time to File

Reply Brief of Appellants, and as grounds therefor, would respectfully show this Honorable

Court the following:

       1.     Respondents’ Reply Brief is currently due on Thursday, August 27, 2015.

Appellants request an extension of twelve (12) days from that date to file their Reply Brief,

thereby extending the deadline to Tuesday, September 8, 2015 to file Appellants’ Brief and

would respectfully show that the facts relied upon to reasonably explain the need for an

extension are as follows:




                                             1
       (a)      Since the appeal was commenced, a significant amount of the undersigned

attorney’s time has been and will be consumed by the following:

             • Ms. Rames is appellate counsel for Appellees in Michele Schols v. Michell
               Anne Kimball and Kimball-Hicks Partnership currently pending in the Fifth
               Court of Appeals, Dallas, Texas, Case No. 05-15-00443-CV. Appellees’ brief
               was completed August 19, 2015.

             • Ms. Rames is counsel for Plaintiffs in HostingXtreme Ventures v. Bespoke
               Group, et al., in the United States District Court for the Northern District of
               Texas, Case No. 3:14-cv-01471-M. A considerable amount of time has been
               spent on the matter over the past two weeks and a considerable amount of time
               will be spent on the matter in the next month to include depositions and
               hearings.

       2.       No prior extensions have been requested or granted to Appellants for their

Reply Brief.

       3.       This motion is not filed for delay purposes and will not prejudice Appellees.

       4.       CERTIFICATE OF CONFERENCE: On August 11, 2015, the undersigned

counsel for Appellants conferred with counsel for Appellees, Wade Crosnoe and Lindsay

Nutt, concerning this motion, and the motion is unopposed.

       Appellants Billy Fitts and Freida Fitts respectfully pray that this Court grant an

extension of time of twelve (12) days for filing Appellants’ Brief until Tuesday, September

8, 2015.




                                               2
                                         Respectfully submitted,


                                         /s/ Lindsey M. Rames
                                         LINDSEY M. RAMES
                                         State Bar No. 24072295
                                         RAMES LAW FIRM, P.C.
                                         Texas Bar No. 24072295
                                         5661 Mariner Drive
                                         Dallas, TX 75237
                                         Telephone: 214.884.8860
                                         Facsimile: 888.482.8894
                                         Email: lindsey@rameslawfirm.com

                                         CARTER L. HAMPTON
                                         State Bar No. 08872100
                                         HAMPTON & ASSOCIATES, P.C.
                                         1000 Houston Street, Fourth Floor
                                         Fort Worth, TX 76102
                                         Telephone: 817.877.4202
                                         Facsimile: 817.877.4204
                                         Email: clhampton@hamptonlawonline.com

                                         ATTORNEYS FOR APPELLANTS


                            CERTIFICATE OF SERVICE

     I, Lindsey M. Rames, the undersigned attorney, does hereby certify that the foregoing
UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF OF
APPELLANTS was served upon counsel for all Appellees via electronic service on August
25, 2015.


                                                /s/ Lindsey M. Rames
                                                LINDSEY M. RAMES




                                            3